Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending in the current application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because the following reference characters have been used to designate multiple parts:
#28 -used to designate both a cooling pump and cooling channels (Figs. 11B and 12A)
#29- used to designate a covering plate and cooling fins (Figs 11B and 12B).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 15, 17, 27, 100, 104, 105, 106 and 200-210.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities (all paragraph numbers referenced are from the Patent Application Publication, Pub No. US 2022/02422544 dated Aug. 4, 2022.: 
Paragraph [0076]:  incomplete sentence appears to be missing words. 
Paragraph [0078]: reference #28 used to designate both cooling pump and cooling channels.
Paragraph [0078]: reference #29 used to designate both a cover plate and cooling fins
Appropriate correction is required.
Claim Objections
Claim 19-23 are objected to because of the following informalities:  Claims 19-23 are method claims which have improper dependencies to apparatus claims 16 and 17.    As best understood by the examiner claims 19-21 appear to be dependent from method claim 18.  Claims 22 and 23 appear to be dependent from claims 21 and 22 respectively.  In a phone interview with the inventor Kurt Schatz on 9/28/2022 the examiner indicated what appeared to be the correct dependencies for claims 19-23.  The inventor agreed to the examiner’s interpretation. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-17 and 19-23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the port and starboard sides". There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the main surface drive propeller system”. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “each rudder”.  Rudders have not been previously claimed and the limitation is unclear. The examiner recommends adding the following limitation to claim 1 (and cancelling claim 2) before the wherein clause: “a rudder system having at least one rudder configured for movement relative to the longitudinal axis independently form movement of the propeller shaft”.
Claim 8 recites the limitation “the main drive unit”. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitations “the rudder propulsion system” and “the main drive unit”. There is insufficient antecedent basis for these limitations in the claim.
Claim 11 recites the limitation “each rudder”.  Rudders have not been previously claimed and the limitation is unclear.  The examiner recommends adding the following limitation to claim 1 (and cancelling claim 2) before the wherein clause: “a rudder system having at least one rudder configured for movement relative to the longitudinal axis independently form movement of the propeller shaft”.
Claim 12 recites the limitation “the propeller”.  It is unclear if “the propeller” is  the surface drive propeller of claim 1 or a propeller of the rudder system.
Claim 14 recites the limitation “each rudder”.  A rudder has been previously claimed in claim 2, however multiple rudders have not been claimed.  The examiner recommends adding the following limitation to claim 1 (and cancelling claim 2) before the wherein clause: “a rudder system having at least one rudder configured for movement relative to the longitudinal axis independently form movement of the propeller shaft”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 18 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schoell, US 6482057.  Schoell discloses a trimmable marine drive apparatus comprising a hull 14 extending between a stern 18  and a bow 16 along a longitudinal axis; a surface drive propeller system (See Column 4, lines 56-58) having a propeller 46 attached to a shaft 38 running along the longitudinal axis; wherein the shaft is not moveable towards the port and starboard sides of the hull.  Schoell further discloses a rudder system having a rudder configured for movement relative to the longitudinal axis independently from movement of the propeller shaft.  Schoell discloses in column 5, lines 41-52 various rudder configurations meeting the limitations of claims 21-23.  The method of claims 18 and 21-23 are embodied in the use of the apparatus of Schoell.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoell in view of Rosenberger, US 4757777.  Schoell discloses the invention set forth above but does not explicitly disclose a hydrofoil for providing a vertical lift force to the stern of the vessel during forward operation.  Rosengberger discloses the same (See rudder 132 with hydrofoil 134.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schoell by providing a hydrofoil to provide vertical lift to the stern as disclosed by Rosenberger to aid in properly trimming the vessel at speed.  
Claims 3, 4, 8, 11, 13, 15 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Schoell in view of MacFarlane US 10625834.  Schoell discloses the invention set forth above but does not explicitly disclose an electric motor positioned outside the hull for rotating the shaft connected to the propeller or a drag reducing cowling positioned below the maid drive unit.  MacFarlane discloses a sealed housing 25 surrounding an electric motor positioned outside the hull including a drag reducing cowling 19 and a battery pack 3.  The examiner considers the housing as being a cooling system and considers battery placement to be a simple design choice in providing balance and trim to the craft. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schoell by providing an electric motor outside the hull having a drag reducing cowling as disclosed by MacFarlane to provide a compact electric drive unit and increase laminar flow around the drive motor housing.
Claim 5, 6, 9, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoell in view of Miller et al., US 10331137.  Schoell discloses the invention set forth above but does not explicitly disclose a rudder system comprising a propeller surface drive propeller system or controlling a motor for rotating a propeller independent from the main surface drive motor.  Miller discloses a thruster system 14 controlled separately from the main drive motor with a software control system. While not explicitly disclosing the thruster as a surface drive, it is apparent that at times a portion of the propeller of the thruster will operate above the waterline.  The propeller would also not be viewable from the bow. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schoell by providing a separate motor for rotating a propeller independently from the main drive motor as disclosed by Miller to enhance steering and maneuverability.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schoell in view of Myers et al., US 9611009.  Schoell discloses the invention set forth above but does not explicitly disclose wherein each rudder is configured forwards from the propeller of the surface drive propeller system.  Myers discloses a steering mechanism for a boat comprising flanking rudders 330 configured forwards from the propeller. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Schoell by providing rudders forward of the propeller as disclosed by Myers to enhance steering and provide a smaller minimum turning radius. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617